Title: To George Washington from Samuel Meredith, 1 November 1792
From: Meredith, Samuel
To: Washington, George

 

Sir
[Philadelphia] Thursday Morng Novr 1st 1792

The bearer will deliver agreeably to Mr Lears request 100 White Mulberry Trees taken out of Aspinwalls Nursery, they are untrimmed, as the other parts may be cut off when planted & stuck in the ground to produce Trees as well as the Main Standards, he will likewise deliver half of the Double eared Wheat recd from the Agricultural Society. I have the honor to be with Proper Respect Your Most humble Servt

Saml Meredith

